










    
Exhibit 10.1




OFFICERS’ AND KEY EMPLOYEES’
PERFORMANCE STOCK UNIT AGREEMENT




1.Award of Performance Stock Units


(a)
Portland General Electric Company (the “Company”) hereby grants
___________ performance stock units (“Performance Stock Units”) to
_____________ ______ ____________ (the “Grantee”) in accordance with the terms
of this agreement (the “Agreement”).



(b)
A Performance Stock Unit represents the right to receive a share of the
Company’s common stock (“Share”) at a future date and time, subject to the
vesting provisions provided herein.



(c)
The grant is effective as of March 5, 2012 (the “Grant Date”).



(d)
The three-year performance period applicable to this grant is January 1, 2012 to
December 31, 2014 (the “Performance Period”).



(e)
The grant is made under the Portland General Electric Company 2006 Stock
Incentive Plan (the “Plan”) and is subject to the terms and conditions of the
Plan and this Agreement.



(f)
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Plan unless the context clearly requires an alternative
meaning.



2.Performance-Based Vesting


At the conclusion of the Performance Period, the Committee shall determine the
number of Performance Stock Units that shall vest by multiplying the Performance
Percentage (determined in accordance with the schedule attached as Appendix A)
by the number of Performance Stock Units.


3.Settlement in Shares


The Company shall settle each vested Performance Stock Unit by issuing a Share
to the Grantee. Vested Performance Stock Units will be settled as soon as
possible following the conclusion of the Performance Period but in no event
later than the March 15th following the conclusion of the Performance Period.


4.Dividend Equivalent Rights


At the end of the Performance Period, the Grantee shall be entitled to a
Dividend Equivalent Right for each vested Performance Stock Unit. A Dividend
Equivalent Right entitles the Grantee to receive an amount equal to any
dividends paid on a Share, which dividends have a record date between the Grant
Date and the end of the Performance Period. At the same time that vested
Performance Stock Units are settled, the Company shall settle each Dividend
Equivalent Right by issuing Shares to the Grantee. The number of Shares payable
to the Grantee with respect to the Dividend Equivalent Rights shall be
determined by dividing the amount payable under the Dividend Equivalent Rights
by the Fair Market Value of a Share as of the date the Committee determines the
number of vested Performance Stock Units and rounding to the nearest whole
number of Shares.


5.Shareholder Rights


The Grantee will not have any shareholder rights with respect to the Performance
Stock Units or Dividend Equivalent Rights, including the right to vote or
receive dividends, until Shares are issued to the Grantee in settlement of the
vested




--------------------------------------------------------------------------------




Performance Stock Units and Dividend Equivalent Rights.


6.Termination of Employment


If the Grantee’s employment and service with the Company and its subsidiaries or
Affiliates is terminated (a “Termination”) due to death, disability (as
determined under the long-term disability program of the Company or its
subsidiary or Affiliate covering the Grantee) or retirement (as determined under
the Company’s qualified defined benefit pension plan) before the end of the
Performance Period, a percentage of the Performance Stock Units may vest at the
end of the Performance Period. The number of Performance Stock Units that vest,
if any, shall be determined by multiplying (a) the Performance Percentage
(determined in accordance with the schedule attached as Appendix A) by (b) the
number of Performance Stock Units by (c) the percentage of the Performance
Period that the Grantee was actively employed. The Grantee will forfeit any
remaining Performance Stock Units.


Except as provided in Section 7, if the Grantee experiences a Termination for
any other reason, the Grantee will forfeit any unvested Performance Stock Units.


The Committee shall determine the date of any Termination.


7.Change in Control


Notwithstanding the preceding provisions of this Agreement:
Any Performance Stock Units that have not previously vested shall be deemed
vested, as provided below, if there is a Termination within two years following
a Change in Control (i) by the Company or any subsidiary or Affiliate or any
successor entity for any reason other than for Cause or (ii) by the Grantee
within 90 days after there is (a) a material adverse change in the nature of the
Grantee’s duties or responsibilities from those in effect immediately prior to
the Change in Control, provided that merely ceasing to be an officer of a public
company shall not, by itself, constitute a material adverse change for purposes
of this provision, (b) a material reduction in the Grantee’s base compensation
or incentive compensation opportunities from those in effect immediately prior
to the Change in Control or as they respectively may be increased thereafter
from time to time or (c) a mandatory relocation of Grantee’s principal place of
work in excess of 50 miles.
For purposes of determining the number of Performance Stock Units that vest
pursuant to this Section 7,
(i)
the Committee shall use the actual Accounting ROE for any fiscal years that
ended prior to the Termination and shall use the Target ROE (90% of base case)
for any other fiscal years included in the Performance Period; and

(ii)
the Committee shall use the Target Regulated Asset Base for 3-year Performance
Period.

Dividend Equivalent Rights shall be determined in accordance with Section 4
hereof as if the date of Termination were the end of the Performance Period.
Any Performance Stock Units that vest pursuant to this Section 7 shall be
settled as soon as possible following the Termination but in no event later 60
days following the date of the Termination.
For purposes of this Section 7, “Cause” means conduct involving one or more of
the following: (i) the substantial and continuing failure of the Grantee to
perform substantially all of his or her duties to the Company in accordance with
the Grantee’s obligations and position with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), after 30
days’ notice from the Company, such notice setting forth in reasonable detail
the nature of such failure, and in the event the Grantee fails to cure such
breach or failure within 30 days of notice from the Company, if such breach or
failure is capable of cure; (ii) dishonesty, gross negligence, breach of
fiduciary duty; (iii) the commission by the Grantee of an act of fraud or
embezzlement, as found by a court of competent jurisdiction; (iv) the conviction
of the Grantee of a felony; or a (v) material breach of the terms of an
agreement with the Company, provided that the Company provides the Grantee with
adequate notice of such breach and the Grantee fails to cure such breach, if the
breach is reasonably curable, within thirty (30) days after receipt of such
notice.


8.Nontransferability of Award


No portion of this award shall be transferable during the Grantee’s lifetime.
The Grantee may, from time to time, designate one or more beneficiary or
beneficiaries (including contingently or successively) to whom any award under
this Agreement shall be paid in case of the Grantee’s death. Each such
designation shall revoke all prior designations by the Grantee, shall be in a
form prescribed by the Company and shall be effective only when filed by the
Grantee in writing with the Company during the Grantee’s lifetime. In the
absence of any such designation, in the event of the Grantee’s death, awards




--------------------------------------------------------------------------------




under this Agreement shall be transferable only by will or the laws of descent
and distribution. The transferability of the Shares issued in settlement of the
Performance Stock Units and Dividend Equivalent Rights may also be limited in
accordance with any legend on the certificate(s) representing such Shares that
restricts the transferability of the Shares.


9.Withholding


The Company’s obligation to deliver certificate(s) representing Shares issued to
settle vested Performance Stock Units and Dividend Equivalent Rights shall be
subject to the satisfaction of applicable tax withholding requirements,
including federal, state and local requirements. Unless, prior to the end of the
Performance Period (or, in the case of a Termination described in Section 7,
settlement of the Performance Stock Units and any Dividend Equivalent Rights),
the Grantee notifies the Company of the Grantee’s intention to remit sufficient
funds to the Company or the Grantee’s employer to satisfy all applicable
withholding requirements prior to the date Shares are to be delivered to the
Grantee, then, subject to applicable law, the Company or the Grantee’s employer
shall withhold Shares otherwise deliverable to the Grantee with a Fair Market
Value sufficient to satisfy the applicable withholding requirements.


10.Amendments


The Committee may from time to time amend the terms of this Agreement to the
extent it deems appropriate to carry out the terms and provisions of the Plan.
Notwithstanding the foregoing, any amendment materially adverse to the economic
interests of the Grantee shall be effective only if consented to by the Grantee
in writing.


11.Incorporation of Plan Terms


The terms and conditions of the Plan are incorporated into and made a part of
this Agreement. In the event of any difference between the provisions of this
Agreement and the terms of the Plan, the terms of the Plan will control.


12.Interpretation of Agreement and Plan


The Committee shall have sole power to interpret and construe any provisions of
this Agreement or the Plan. Any such interpretation or construction made by the
Committee shall be final and conclusive.


13.Grant Not to Affect Employment


The Performance Stock Units and Dividend Equivalent Rights granted hereunder and
Shares issued in settlement of the Performance Stock Units and Dividend
Equivalent Rights shall not confer upon the Grantee any right to continue in the
employment of the Company or its subsidiaries or Affiliates.


14.Severability


The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
Unless such an invalid or unenforceable provision can be appropriately reformed
or modified, this Agreement shall be construed as if such provision were
omitted.


15.Miscellaneous


The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect.


16.Securities Laws


The Committee may from time to time impose any conditions on the Performance
Stock Units, Dividend Equivalent Rights or Shares issued in settlement of the
Performance Stock Units or Dividend Equivalent Rights as it deems necessary or
advisable to ensure that all rights granted under the Plan satisfy the
requirements of applicable securities laws.


17.Notices


All notices or other communications given hereunder shall be in writing, and any
notices or other communications required to be given hereunder shall be sent by
registered or certified mail, return receipt requested, postage prepaid, or by
hand delivery, or expedited delivery service, delivery charges prepaid and with
acknowledged receipt of delivery. A notice or other




--------------------------------------------------------------------------------




communication shall be deemed given on the date of acceptance or refusal of
acceptance shown on such receipt, and shall be addressed, as the case may be, to
the Grantee and to the Company at the following applicable address:


(a)
If to the Grantee, to the most recent address for Grantee that the Company or
its subsidiaries have in their records.



(b)
If to the Company, to:



Portland General Electric Company
Attn Arleen Barnett
121 SW Salmon St
Portland OR 97204


Any party may, by notice given in compliance with this Section, change its
address for all subsequent notices. Notice by either party shall be deemed
sufficient if signed by such party’s counsel and also, in the case of the
Company, by any of the Company’s officers, if otherwise given in compliance with
this Section.


18.Entire Agreement


This Agreement (which incorporates the terms and conditions of the Plan)
constitutes the entire agreement of the parties with respect to the subject
matter hereof. This Agreement supersedes all prior discussions, negotiations,
understandings, commitments and agreements with respect to such matters.


19.Governing Law and Jurisdiction


This Agreement shall be governed by and construed in accordance with the laws of
the State of Oregon. With respect to any suit, action or proceedings relating to
this Agreement (the “Proceedings”), each party irrevocably submits to the
exclusive jurisdiction of the courts of the State of Oregon and the United
States District Court located in Multnomah County, Oregon, and irrevocably
waives any objection that it may have at any time to the laying of venue of any
Proceedings brought in any such court, waives any claim that such Proceedings
have been brought in an inconvenient forum and further waives the right to
object, with respect to such Proceedings, that such court does not have
jurisdiction over such party. Nothing in this Agreement precludes either party
from enforcing in any jurisdiction any judgment, order or award obtained in any
such court.


20.Grantee Acknowledgement


Grantee acknowledges that he/she had sufficient time to consider this Agreement
and to seek legal consultation and has fully read and understands this
Agreement.


Dated:
 
 
 
[NAME OF GRANTEE]
Dated:
 
 
By:
PORTLAND GENERAL ELECTRIC COMPANY





